Order issued: November 2D            ,   2012




                                                 In The
                                QtLntrt uf  nati
                          jffl 1itrfrt uf &ixa at atta
                                          No. 05-11-01708-CV


                                  HAL RACHAL, JR., Appellant

                                                   V.

                              LETKIEWICZ & FOSTER, Appellee


                             On Appeal from the Probate Court No. 2
                                     Dallas County, Texas
                              Trial Court Cause No. PR-09-2413-2


                                                ORDER

        By order dated October 1, 2012, we ordered Joie Rivera, Official Court Reporter for Probate

Court No. 2 of Dallas County, Texas, to file within thirty days either the reporter’s record or written

verification of no request or no payment. As of today’s date, the Court has not received the

reporter’s record and a written response from Mr. Rivera.

        Accordingly, we ORDER Joie Rivera to file, WITHIN TEN DAYS OF THE DATE OF

THIS ORDER, either: (1) the reporter’s record; (2) written verification that appellant has not

requested preparation of a reporter’s record in accordance with rule of appellate procedure 34,6(b);

or (3) written verification that appellant was notified of the fee for the reporter’s record and appellant

has not paid for the record. See TEX. R. App. P. 34.6(b). We caution appellant that if the Court

receives notification of no request or no payment, we will order the appeal submitted without a
reporter’s record, TEx. R. App. P. 37.3(c).

       We DIRECT the Clerk of this Court to send a copy of this order by electronic transmission

to Joie Rivera and all counsel of record and to mail a copy of this order to appellant.




                                                —2—